Citation Nr: 9922969	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of 
Department of Veterans Affairs (VA) surgery in June and July 
1966.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1951 to 
October 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision determined that 
the veteran had not submitted new and material evidence to 
reopen a claim for entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
residuals of VA surgical treatment consisting of excision of 
a myxoma from the right distal leg in June and July 1966.


REMAND

Recent court decisions have impacted the manner in which VA 
is to review claims involving submission of "new and 
material evidence."  Specifically, in the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening a claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid is the standard 
established in 38 C.F.R. § 3.156 which states:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

On this point, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has recently stated that a review of the claim under the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  See Fossie v. West, 12 Vet. App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  Although prior to Hodge a 
conclusion that new and material evidence had been presented 
necessarily meant that the reopened claim was well grounded, 
the Court stated in Elkins that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Because the RO denied 
the claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the appellant's 
new and material evidence claim pursuant to the holdings in 
Hodge, Elkins, Winters, supra.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

A VA neurological examination was conducted in June 1997 with 
regard to the veteran's claim that he incurred sural nerve 
entrapment secondary to excision of myxoma from his right leg.  
The examiner noted that, in order to fully examine the nerve, 
a nerve conduction test should be performed.  The examiner 
commented that, if the right sural nerve was slowed and the 
left was normal, then the assumption would be that the injury 
sustained by surgery or the resultant scar tissue entrapment 
could have caused the sural injury.  The veteran is claiming 
that he incurred additional disability due to the surgery, and 
his accredited representative requests that VA evaluation be 
performed to determine the cause of complaints of pain.  In 
the interest of determining whether there is additional 
disability, the Board believes that, if the veteran desires, 
nerve conduction studies should be performed.

Accordingly, this case is REMANDED to the RO for the following 
development:

1.  The veteran should be queried as to 
whether he wishes nerve conduction 
studies to be performed and, if so, the 
RO should schedule such tests.  The 
examiner should be asked to review the 
report of the VA examination performed in 
June 1997, (1) interpret the results of 
the nerve conduction studies performed, 
(2) comment as to whether there is 
additional disability shown due to the 
surgery, and (3) comment as to the source 
of the veteran's complaints of pain.  If 
the examiner is unable to explain the 
source of the pain, he or she should so 
state.

2.  The RO must readjudicate the claim of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for 
residuals of VA surgery in June and July 
1966.  The RO's readjudication of this 
claim should be in accord with the 
judicial precedent in Hodge, Elkins, 
Winters, supra.  If the RO finds that new 
and material evidence has been submitted 
and reopens the veteran's claim, then the 
RO must determine whether the veteran has 
submitted a well grounded claim.  If the 
decision of the claim remains adverse to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case which provides 
adequate notice of all actions taken by 
the RO.  The appellant must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


